Earl Warren: Number 584, Louise Lassiter, Appellant versus Northampton County Board of Elections. Mr. Lake, you may proceed.
I. Beverly Lake: Mr. Chief Justice, before getting in to our prepared argument, there are two or three other inaccuracies in the argument yesterday by the appellant to which I should like to address the attention of the Court. In response to a question by Mr. Justice Frankfurter, counsel for the appellant made the statement as I recall about the doctrine of Yick Wo against Hopkins has application to this case. In the opinion of the three-judge federal court to which appellant first went which opinion is set forth and fold in the motion to dismiss and in the brief filed as amicus curiae by the Attorney General of North Carolina. The three-judge court said this and this hearing was just two months before the application to the Northampton County Board out of which this present appeal arises. According from the three-judge court, at the hearing, it was shown without contradiction that the literacy test was applied by the registrar to white persons and negroes alike without discrimination and the cross examination of the three Negro women who were denied registration by the registrar, amply established adequate basis for the denial if their literacy test is valid. Counsel for the appellant represented her in that case, following that decision, the appellant under their guidance apparently returned to the Northampton County Board and applied again for registration under the 1957 Act. In this record which consists of stipulated facts, stipulated by counsel for the appellant who represented her in the lower court and before the Board. There is not a shadow of suggestion of any unfair arbitrary discriminatory administration of the statute by this Board or by any other election board in the State of North Carolina. Now of course in this case, I do not speak for the entire State of North Carolina, I represent the County Board of Northampton County which is the defendant in this action. But in this record, there is no suggestion of arbitrary administration of the statute anywhere in the State of North Carolina. Counsel for the appellant in his argument yesterday also stated at least in substance, that the Negroes of North Carolina are given more difficult sections to read, more difficult sections of the North Carolina constitution to read than are the white people. May I refer to the stipulations which are set forth beginning with the Stipulation Number 9 on page 8 of these records. There, it is stipulated, Louise Lassiter declined and refused to read the proper sections of the said Constitution or any other section thereof. Section -- or Stipulation 15 on page 9 refers to what happened when she appealed to the County Board of Election from the registrar. That Louise Lassiter, declined and refused to read the said Board's request -- refused the said Board's request and requirement that she read the profit sections of the Constitution or any other section thereof. Stipulation 19 that the said Louise -- excuse me, Stipulation 16, that the said Board of Elections upon Louise Lassiter's failing and refusing to read the proper sections of the said Constitution or any other section thereof. Issued a written order and directed that she be denied registration. That order is quoted in the record at page 3. The official order from which this appeal originates states that the Board found as a fact, now skipping down to the middle of the paragraph, it further being found as a fact that the said petitioners refused on June 28, 1957 on the de novo hearing before the Board of Elections to read any section of the State Constitution, she was denied registration. Now then, on page 9 of the record it is stipulated that the said Louise Lassiter because of her lack of educational qualifications on June 22, 1957 and continuously since that said date until the present date is unable to and has failed and refused to write or read or attempt to write or read any section of the Constitution of North Carolina or any Section of the Constitution of the United States and the English language. Now, that is the basis for her denial. Now, in appendix B of our brief, the brief for the defendant Board, I have quoted in full Article VI of the Constitution of North Carolina obviously the purpose is not to pick out a part of the Constitution which is easy to read, that is the part of the Constitution which if any, has application to this case. And I invite the Court's attention the language of that section, Article VI of the North Carolina Constitution.I will not read it because it is too long.
Earl Warren: Where is it quoted?
I. Beverly Lake: It is in the appendix B to my brief Mr. Chief Justice beginning on page 23. The entire Article VI of the Constitution of North Carolina is set forth there in full. I may recall --
Felix Frankfurter: Into what purpose you invite our attention to that?
I. Beverly Lake: Simply to show the type of material Mr. Chief -- Mr. Justice Frankfurter which this woman was asked to read. To show that it is not a material. Now, I don't know sir that these were the sections that she was asked to read, but these are at least part of the sections that she could have read under the invitation to read any other section of the Constitution. This is typical of the language in the North Carolina Constitution.
Earl Warren: Well, is this the grandfather clause?
I. Beverly Lake: That is a grandfather clause, yes, sir which I will come to in a moment which I contend is not the law of North Carolina this time, but if I may pass -- differ that for just a moment --
Earl Warren: Yes
I. Beverly Lake: -- Mr. Chief Justice.
Hugo L. Black: What do you understand -- Stipulation 19 to me is not exposed over.
I. Beverly Lake: I understand Mr. Justice Black that to mean that she stipulates that she does not have educational qualification to read or write any section of the Constitution of North Carolina. Now then, a section of the Constitution of the United States is thrown in the -- I think without any particular connection with this case because there is not the test of her eligibility to register. I can see that. But have I answered your question sir?
Hugo L. Black: It seems to me like that stipulation probably means that she can't read or write anything.
I. Beverly Lake: I would conclude that, yes sir. May I say sir that I was not representing the defendant at that time the stipulations were prepared. I have to think that the stipulations are on there on the record. That's all that I know about. But I conclude from that, that this applicant is unable to read and write anything or approximately anything.
Hugo L. Black: In the English language -- In the English language.
I. Beverly Lake: In the English language, yes, yes sir.
Hugo L. Black: Any section of the Constitution of United States in English language.
I. Beverly Lake: Yes, sir.
Felix Frankfurter: Mr. Lake just as a matter -- forgive me. Just as a matter of curiosity, are there reliable senses or other reliable statistics which show the percentage of illiteracy in North Carolina both among white and Negroes?
I. Beverly Lake: I assume --
Felix Frankfurter: So far as you know?
I. Beverly Lake: -- I assume that they are but --
Felix Frankfurter: You don't have (Voice Overlap) --
I. Beverly Lake: -- it's purely an assumption. I do not know. I know of general knowledge that it is extremely small. Yes, sir.
Felix Frankfurter: I should deprive if it were --
I. Beverly Lake: Yes. I may say, Mr. Justice Frankfurter that in 1900 the same time when this grandfather clause was first put in to the Constitution of North Carolina. It was in 1900 under the guidance of Governor Aycock that North Carolina began a tremendous crusade for public education in public schools in North Carolina. And it has been asserted by the Supreme Court of North Carolina that the literacy test was one of the greatest booms to public education that the State ever had.
Felix Frankfurter: Even on Massachusetts may have heard about Govenor Aycock.
I. Beverly Lake: Yes, I'm sure of that. Now, it was suggested at least if not stated that the Negro applicants for registration in North Carolina maybe required to explain difficult sections of the Constitution of North Carolina. There is nothing in this record to suggest that any voter, any applicant for registration in North Carolina white or Negro has ever been asked to explain any section of any Constitution of North Carolina. The law does not so state and never has so stated in North Carolina. And if the counsel for the appellant undertakes to make rebuttal argument, I would like to challenge him to call the attention of the Court to any instance in which that has ever occurred in North Carolina. Now, this distinguishes the North Carolina statute from the Alabama statute the so-called Boswell amendment, I believe, which was held unconstitutional in Davis against Schmidt because there the statute did require the applicant to explain provisions of the Constitution. And I believe the lower court held that that was an indefinite standard and this Court dismissed the appeal. Now, I think surely, this Court will not strike down a statute of the State of North Carolina which on its face is a fair test of one's ability to vote intelligently. It will not strike down such a statute which the Federal Court of the Eastern District of North Carolina has found to be administered fairly and without discrimination solely on the basis of assertion by counsel outside the record without the slightest bit of evidence to support those assertions. Now, the North Carolina statute sets up a procedure for an applicant for registration which I submit meets comfortably every possible requirement of procedural due process. May I review it just a moment? The first step is that this is a 1957 statute that I'm talking about now, the statute under which this appellant was denied registration. The first step is that the applicant for registration goes to the registrar of a precinct and there establishes her qualifications to vote including her ability to read and write. If the registrar turns down the applicant for any reason whatsoever, the applicant has an absolute right of appeal to the County Board of Elections. There, the applicant is heard de novo promptly, fairly and within 10 days after the hearing, that Board is required by statute not only to make its decision but to give the applicant notice of its decision. If again the applicant is dissatisfied, the applicant has the absolute right of appeal to the courts and I may say if the County Board finds the applicant is qualified to register then there is no appeal on the other side. But if the applicant is denied registration by the County Board, the applicant has the absolute right of appeal to the courts of her state and there again she is heard de novo. In her brief, the appellant complains that this is difficult because there is a right of trial by jury in the superior court just as it is in any other civil action. Now, surely, this is the first time that anyone has ever suggested to this court that the right to have her case determined by a jury of her (Inaudible) is a violation of due process of law. From the Superior Court of North Carolina she goes then to the Supreme Court of North Carolina. But of course going back to the jury trial, this appellant wasn't required to go before a jury. She waived the jury trial and stipulated the facts. Her rights have been determined by the courts of North Carolina on facts stipulated by her. Now, the history of the North Carolina suffrage law and Mr. Chief Justice I'm coming now to the grandfather clause, because I think that is very important. In 1900 the North -- the Constitution of North Carolina was the one which I shall refer to is a Constitution of 1868. That Constitution had no literacy test and it had no grandfather clause. In 1899, the legislatures submitted an amendment to the people of North Carolina which did two things. First, it abrogated the old Article VI, second it substituted a new Article VI. The new Article VI contained the literacy test and contained the grandfather clause of the type later struck down by this Court in Gwin against the United States. Now, under that -- that of course was adopted. That act of the legislation which submitted that amendment stated this amendment is submitted as an entire indivisible plan of suffrage and the whole must stand or fall together. Now under that, the same legislature -- I believe the next legislature -- that is after the amendment went into the Constitution. The legislature then adopted what we call General Statutes 16328, the predecessor of the statute from which this case arise. That Section 16328 provided a literacy test but it went further than the present statute, it provided that the applicant must establish her ability to read and write to the satisfaction of the registrar. It then contained the grandfather clause exception. And again, the legislature, the same legislature adopted a companion statute, 16332, which is relied upon in the brief of my opponents. That Section, 16332, set up the mechanics for registration under the grandfather clause. That's all that it did. Now then, we come on to Clark against Statesville, the Supreme Court of North Carolina there held in 1905 as I stated to the Court yesterday that the grandfather clause did not provide a permanent registration. It provided a list of people eligible for registration. Now, that may sound like the same thing. I'm coming back to that in just a moment. The Court held in the Clark case, that every time there is a re-registration of voters in North Carolina, everybody must re-register grandfather clause electors and others. Now, there were two supposedly that time, two roads to registration, one was by way of the grandfather clause, one was by way of a literacy test. The 1957 Act, even if we can assume that the Gwin case did not have that effect because I think it did. The 1957 Act closed forever the grandfather clause road to registration. So today, the law of North Carolina --
Felix Frankfurter: -- (Voice Overlap) statute so far as your statutes are –- directions go. And if the grand – if there is a grandfather clause in terms in the statute and the only way that's taken out as you indicate by enforcing the Gwin case. Is that it?
I. Beverly Lake: The Constitution you mean Your Honor?
Felix Frankfurter: (Inaudible)
I. Beverly Lake: That --
Felix Frankfurter: The 1957 statute -- my comment on that was that that road is closed by the statute --
I. Beverly Lake: That is closed by statute.
Felix Frankfurter: -- which it may be opened tomorrow so far as your constitution is concerned but you say it's barred again by the Gwin case.
I. Beverly Lake: Barred by the Gwin case.
Felix Frankfurter: Now, the only way you'll argue -- the only way that the grandfather clause or the grandfather ideas that have any efficacy, adverse -- the appellant is its state official disobey the law of this Court.
I. Beverly Lake: Not -– yes, Your Honor. Not only the law of this Court as I'm going to point out in a moment. I think that is necessarily implicit in the very decision of the North Carolina court from which this case arises and I'll show you in just a moment if I may --
Felix Frankfurter: You think that have been a little more (Voice Overlap) --
I. Beverly Lake: I would --
Felix Frankfurter: -- if I may say.
I. Beverly Lake: Well, I share that view, Your Honor. But I think that it does come to that conclusion in state reply. Now then, we come on now to the case from which this appeal arises. I'll pass over the details of the 1945 amendment to the North Carolina Constitution because those details are inconsequential. In the North Carolina Court, the opinion from which this case arises shows that the appellant there argue that the 1957 statute violates the North Carolina Constitution for this reason; it is a well established rule in North Carolina of course, that the legislature cannot add to the qualifications for voting which are prescribed to those prescribed by the state constitution. That has long been the rule in North Carolina. Now, the appellants argued below that the North Carolina Constitution of the amendment of 1902 failed, because of the grandfather clause. The entire amendment, being indivisible, went out the window so we came back to the 1868 Constitution. Since that Constitution did not have a literacy clause in it, they contend that the 1957 statute was beyond the power of the legislature. It was in an answer to that contention that the North Carolina Court said what it did about the 1945 amendment. They say that the 1945 amendment, while admittedly, it did not specifically relate to the grandfather clause. The 1945 amendment undertook to readopt the entire Article VI as it then read in the Constitution. Now, I too wish Mr. Justice Frankfurter that the opinion had been stated in somewhat different terms. But the clear effect of the opinion is that the 1945 amendment undertook to readopt the Article VI of the Constitution and freed whether it was already free or not, we won't go in to it, I think it was, said that in 1945 amendment, freed the general assembly to pass the 1957 statute, so the 1957 statute is clearly the law in North Carolina today unless it conflicts with the Constitution of the United States.
Felix Frankfurter: Well, if -- however obscurely, North Carolina Supreme Court may have spoken it and in fact gather from it that the legislature has the power that it exercised in 1957 insofar I take it by United States Constitution is concerned, none of our business whether the North Carolina Supreme Court did or didn't disregard your constitution.
I. Beverly Lake: I wouldn't put it in those terms but I agree with your conclusion, Your --
Felix Frankfurter: But that's what it amounts to, doesn't it?
I. Beverly Lake: Yes, yes. I think the that --
William O. Douglas: I am puzzled --
I. Beverly Lake: -- that --
William O. Douglas: -- I'm puzzled by the -- some statements of fact on page 26 of the appellants brief which seem to indicate to mean that the existence of this grandfather clause which is preferential in operation to the white people has projected itself down into May 1959 or whenever this writ was written to give a body of permanent -- permanently registered under a standard that is -- that the Court has held to be unconstitutional --
I. Beverly Lake: I think --
William O. Douglas: -- so that there is in fact an existing -- and operating existing discrimination.
I. Beverly Lake: That is her assertion, Mr. Justice Douglas.
William O. Douglas: Yes.
I. Beverly Lake: I think that's clearly what she asserts but it is contrary to the fact. It's contrary to the law of North Carolina.
William O. Douglas: Well, that's the thing that I wanted to have you talk a little bit about because I'm a little confused on that. There are no permanent registrations under the grandfather clause?
I. Beverly Lake: There are no permanent registrations in North Carolina under any clause, under the decision of Clark against Statesville in 139 North Carolina. There just aren't any permanent registrations in North Carolina. Now, of course back in the days of long ago, there were people registered under the grandfather clause. I'm not able to say, as a matter of fact whether some of those people now vote or not, but if they do, there is no legal right in those people to vote in North Carolina. Now, may I just say this with reference to the decision of the North Carolina Court in this case? Counsel in her -- in their brief say that the North Carolina Court has never recognized the invalidity of the grandfather clause of course it did in this very case because they could not have sustained on the -- forgetting United States Constitution, they could not have sustained the 1957 Act under the North Carolina Constitution unless the grandfather clause is a nullity because of the very doctrine that she argued in the North Carolina Court. That the legislature cannot add to qualifications imposed by the Constitution. The Constitution says -- the statute says everybody must be able to read and write. The Constitution says grandfather clause folks don't have to. So the statute is clearly in conflict with the Constitution and the Court sustained the statute.
Potter Stewart: Mr. Lake (Voice Overlap) you made clear that there's no permanent registration in North Carolina.
I. Beverly Lake: That's correct.
Potter Stewart: How frequently must the people register in order to vote?
I. Beverly Lake: That might -- I'm speaking only from recollections. There is no state by law on that except that that can be ordered county by county. I know in my own county for example there have been several in recent years. I would say perhaps every three to four years perhaps.
Potter Stewart: Is it within the discretion of the County Board of Elections?
I. Beverly Lake: My recollection is that it is.
Potter Stewart: So a county and the Board of Elections could go over 20 or 30 years without ordering a registration?
I. Beverly Lake: There are -- again, I -- I cannot speak with assurance but I believe that there have been statewide re-registration but I can't answer that positively.
Felix Frankfurter: Your answer to the question is, the case in the District Court was civil argument, is it?
I. Beverly Lake: I take it that it is.
Felix Frankfurter: If they go back, if -- if it is alive, may they -- may the appellant in that District Court now offer proof can be allowed to show that in fact, although everything you say is so, in fact, there is the equal situation that leads to this county or that county, would that be opened either under the pleadings as they are or with the right to amend the pleadings.
I. Beverly Lake: I can't --
Felix Frankfurter: If -- if what you say is sure, at least to my view if what you say is so under the law then as a matter of law the statute doesn't defend the federal constitution because it doesn't respect to make a discrimination. I think as a matter of fact it makes discrimination the result maybe the same as far as the appellant is concerned. My question is whether that issue is open on the return of the state -- should it be returned to the District Court?
I. Beverly Lake: Mr. Justice Frankfurter, I was not the counsel in the federal court case. So, again, I'm speaking only from the printed record. I don't know the answer to that. I suppose that she could but certainly she can do this. She can go any days, any time she wants to. She can go back to the Board and apply again for registration and start and prove in the state court such discrimination. She is not precluded forever from proving anything she can prove. Thank you.
Earl Warren: Mr. Mitchell.
Samuel S. Mitchell: May it please the Court. I believe I have about two minutes and at that time I just want to make reference to two things that seem to be getting in our way here. Number one is this, the counsel for appellee says that the permanent registration situation doesn't exist in North Carolina be just that he said as of 1957. Now, we want to point out this that the statutes that set up the permanent registration of the exemptions in 1900 where general statutes 163 Section 32 and Sections that follow Section 32. In revising and in rewriting the registration statute in 1957, the journalist seemed only purported to rewrite Section 28 which only dealt with the literacy test. They did not purport to repeal the Section 32 and the Section that followed that. They did not attempt to rewrite those sections. They left those sections fully intact. Also, the Court in its opinion below in passing the appellant's case made no allusion whatsoever to the fact or to this any supposition that permanent registration is unconstitutional and can be. In a prior decision in 1936, all the Court said, all our State Supreme Court said was, that we all not to worry about that because the time for registering under those statutes has left so we have to wait for this situation. In the revival that the Court made of the -- of the constitution provision, in the opinion below, what the Court did was to revive the whole business, grandfather clause and all and appellate admits that in his brief. They revived the entire business except the indivisibility clause. Now, we say that this business of the repeal can be inferred because of other decisions in our court which say that a general -- such as the repeal of Section 28 which dealt with the literacy test. There was a general repeal there which says that all laws inconsistent would be repealed but now in State -- our court says that that clause does not repeal other sections unless it is just uninterpretable that the two sections could stand and that is not the situation that we have here.
Felix Frankfurter: Are you saying -- may I ask a question? Are you saying that the Supreme Court of North Carolina in this case as ruled or taken for granted or recognized that the grandfather clause of the old constitution exists in 1958 or 1959 (Inaudible) is that what you are saying?
Samuel S. Mitchell: We are saying that Your Honor.
Felix Frankfurter: And that would appear from a reading of that opinion?
Samuel S. Mitchell: That will appear from the reading of the opinion. From the reading of the opinion what they said that the whole business, all of Article VI of the State Constitution came forward with the exception of the indivisibility clause that was put in --
Felix Frankfurter: But in the indivisibility clause included that the (Inaudible) Today we would call it a packet. The packet is broken as I understood --
Samuel S. Mitchell: That's -- the thing about it was in 1902 they said that if anything about the whole plan is unconstitutional then the whole plan would fall. There will be no amendment. But now in this revival, in the court below, what they did, they said that they merely took recognize -- they merely took out the indivisibility clause in that state.
Felix Frankfurter: The indivisibility clause has significance because there was a changing feature, namely, the grandfather clause and this Court in Gwin not only knock out the grandfather clause but said if it's project of an inclusive provision then the included thing goes to the indivisibility so far as I understand it. To knock that out means to knock out the thing whereby it would all fall and I suppose that was the response of the Gwin case to this Court. That might have --
Samuel S. Mitchell: I see. Well, the indivisibility clause in the North Carolina Constitution, merely have reference to all the provisions in that plan. Now all they said in the opinion below is that the whole plan came forth and the indivisibility clause was no longer necessary.